DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are subject to examination and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8 and 13 contain the trademark/trade names as Zoom®, Microsoft Teams®, Google Hangout®, or WebEx®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material or product and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US Patent 10,616,278) in view of Moore (US Patent 8,594,292) and Lauck (US PGPub 2018/0060017), and in further view of Nimushakavi (US PGPub 2017/0272393).

Regarding claims 1, 7 and 12, Johansson teaches a computer-based method for facilitating the contactless exchange of digital information through an audio-video conferencing platform (Johansson, see column 19 lines 50-55, This plurality of telecommunications channels 714 may be used by the various participants and the moderator to participate in the virtual meeting and exchange information as needed), the method comprising:
generating a virtual meeting room via the audio-video conferencing platform (Johansson, see column 5 lines 3-5, a moderator may access the virtual meeting service to request creation of a virtual meeting 110), the virtual meeting room being associated with a unique meeting identification (ID) and a session ID (Johansson, see column 3 lines 6-14, if the participant is not utilizing an application to submit the request to join the virtual meeting, the virtual meeting service may utilize the provided identifier from the link to identify the preferred contact method provided by the customer that generated the virtual meeting invitation. Note that while a single identifier used throughout for the purpose of illustration, additional identifiers may be used in various embodiments. For example, a combination of different identifiers may uniquely identify a virtual meeting);
providing a verified link to the virtual meeting room to one or more meeting participants (Johansson, see column 2 lines 57-60, Each virtual meeting invitation message may include a unique link, which may include a uniform resource locator (URL) to the virtual meeting service), each meeting participant being associated with a unique user ID (Johansson, see column 8 lines 33-34, the moderator may select the name of a participant).

Johansson teaches the above yet fails to teach displaying a contact list in the virtual meeting room based on the unique user IDs of each meeting participant; and exchanging at least a profile identification (ID) and the user ID of a first meeting participant with a second meeting participant.
Then Moore teaches displaying a contact list in the virtual meeting room based on the unique user IDs of each meeting participant (Moore, see column 5 lines 32-34, Referring to FIG. 3A, the GUI 300 provides a detailed view of the conference call participants in a web application interface 302. The sub-window 306 of figure 3A lists the conference call participants by the user names [corresponding to the unique user IDs]); and
exchanging at least a profile identification (ID) and the user ID of a first meeting participant with a second meeting participant (Moore, see column 5 lines 32-34, Referring to FIG. 3A, the GUI 300 provides a detailed view of the conference call participants in a web application interface 302. The sub-window 306 of figure 3A lists the conference call participants by the user names [corresponding to the unique user IDs] and the sub-window 304 of figure 3A shows the participant profile information [corresponding to a profile ID]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson with conference call information sharing via interaction with social networking data of Moore, because doing so would make Johansson more efficient in sharing certain personal information in real-time and within the context of a live phone conference (Moore, see column 1 lines 27-29).

Johansson in view of Moore teaches the above yet fails to teach receiving instructions to establish a near field communication (NFC) channel between two meeting participants.
Then Lauck teaches receiving instructions to establish a near field communication (NFC) channel between two meeting participants (Lauck, see paragraph 0047, FIG. 7A-7B (collectively FIG. 7) is a screen of the system 10 GUI 310 in which an end user may share their contact card 320 with other system 10 user(s). As shown in FIG. 7, the broadcast contact information screen 316 enables an end user device 110 to broadcast a contact card to other end users of the system 10. Broadcast of the contact card 320, in this example, may be carried out by a personal area network (e.g., INSTEON®, IrDA®, Wireless USB, Bluetooth®, Z-Wave®, ZigBee®, Body Area Network, etc.) but can also be transmitted via other communication protocols with there being no functional requirement that end users be physically close to one another in other system 10 embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Moore with computerized contact management systems and methods of Lauck, because doing so would make Johansson in view of Moore more efficient in sharing and synchronizing contact information across multiple end user accounts and/or devices (Lauck, see paragraph 0001).

Johansson in view of Moore and Lauck teaches the above yet fails to teach thereby prompting a selected exchange device of the second meeting participant to display a user interface for accepting two-way communication for exchanging digital contact information between a user device of the first meeting participant and the selected exchange device of the second meeting participant.
Then Nimushakavi teaches thereby prompting a selected exchange device of the second meeting participant to display a user interface for accepting two-way communication for exchanging digital contact information between a user device of the first meeting participant and the selected exchange device of the second meeting participant (Nimushakavi, see paragraphs 0011, 0032 and 0035, communication client 112 is capable of transmitting and receiving bi-directional transmissions (two-way) as well as multicast transmissions (chat room). If contact information distributor 136 determines that a usage pattern is not applicable (decision 308 “NO” branch), then contact information distributor 136 prompts a user selection of whether to distribute contact information to the other users (decision 310). If contact information distributor 136 determines that the first participant wishes to share their contact information with other participants in the conference call (decision 310 “YES” branch), then contact information distributor 136 provides selected participants access to the contact information of the user (step 312)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Moore and Lauck with contact information distributor of Nimushakavi, because doing so would make Johansson in view of Moore and Lauck more efficient in distributing user contact information at a conference call (Nimushakavi, see paragraph 0002).

Regarding claim 2, Johansson in view of Moore, Lauck and Nimushakavi teaches further comprising:
receiving user input at the selected exchange device accepting the two-way communication (Nimushakavi, see paragraph 0035, If contact information distributor 136 determines that the first participant wishes to share their contact information with other participants in the conference call (decision 310 “YES” branch), then contact information distributor 136 provides selected participants access to the contact information of the user (step 312)); and
maintaining, in a database of a central server in operable communication with the user device and the one or more exchange devices, logical connections between user profiles of the user device and the selected exchange device upon the received user input (Nimushakavi, see paragraph 0040, Contact information distributor 136 records usage statistics detailing the conference call (step 316). In the example embodiment, recorded usage statistics include the time/date of the conference, duration of the conference, location of the participants within the conference, networks used to access the conference, participants at the conference, seniority level of participants at the conference, contact information access provided to the participants, and any other information detailing the specific circumstances in which the conference took place).

Regarding claims 3, 8 and 13, Johansson in view of Moore, Lauck and Nimushakavi teaches wherein said audio-video conferencing platform comprises Zoom®, Microsoft Teams®, Google Hangout®, or WebEx® (Nimushakavi, see paragraph 0023, contact information distributor 136 may utilize other techniques to detect the initiation of a conference call, such as monitoring communication channels on computing devices with installed communication clients for audio and/or video transfer).

Regarding claims 4 and 9, Johansson in view of Moore, Lauck and Nimushakavi teaches further comprising automatically pushing updates from a central server to both the selected exchange device and the user device upon establishing two-way communication for exchanging digital contact information (Nimushakavi, see paragraph 0035, sharing the contact information of the first participant is accomplished by means such as transmitting the corresponding contact information to other participants via email, text, push notification, mail/letter, or telephone. In such embodiments, contact information distributor 136 may be configured by a participant to receive contact information of other users in a prescribed manner, such as receiving the contact information via the registered email address of the participant or push notification to a desired device).

Regarding claims 5 and 10, Johansson in view of Moore, Lauck and Nimushakavi teaches wherein said automatically pushing updates from a central server comprises transmitting a script file to both the selected exchange device and the user device (Johansson, see column 11 lines 4-9, This virtual meeting invitation message 404 may specify the date, time and physical location of the virtual meeting, as well as other important information and/or attachments (e.g., computer files, documents, etc.) that the participant may need to prepare for the virtual meeting).

Regarding claims 6, 11 and 15, Johansson in view of Moore, Lauck and Nimushakavi teaches further comprising automatically establishing a real-time socket connection between the selected exchange device and the user device upon establishing two-way communication for generating a chat session (Nimushakavi, see paragraph 0011, communication client 112 is capable of transmitting and receiving bi-directional transmissions (two-way) as well as multicast transmissions (chat room)).

Regarding claim 14, Johansson in view of Moore, Lauck and Nimushakavi teaches wherein the central processing unit receives a script file from a central server to automatically pull updates from the central server regarding profile changes of the selected exchange device (Johansson, see column 11 lines 4-9, This virtual meeting invitation message 404 may specify the date, time and physical location of the virtual meeting, as well as other important information and/or attachments (e.g., computer files, documents, etc.) that the participant may need to prepare for the virtual meeting).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443